Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed June 21, 2021 is acknowledged.  Claims 1, 11-13 and 15 are amended. Claims 16-18 are newly added.  Claims 1-18 are pending. Claims 1-10 are withdrawn with traverse (filed 9/9/20) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/20. 
4.	Claims 11-18 are under examination with respect to SEQ ID NOs: 59, 64, 81, 106, 60-61 and 107 in this office action.
5.	Applicant’s arguments filed on June 21, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.
Claim Rejections/Objections Withdrawn
6.	The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.
	The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 11 and 13-15 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, a product of nature or an abstract idea) without significantly more is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 11 and 15 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kovalic et al. (US7834146, was also published US2004/0172684) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 15 under pre-AIA  35 U.S.C. 102(a) & (e) as being anticipated by Puzio et al. (US2007/0118916; was also issued as US8952217) is withdrawn in response to Applicant’s amendment to the claims.
The provisional rejection of claims 11-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 15/772572 is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on June 21, 2021, the following rejections are maintained.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11 and 13-14 stand rejected under pre-AIA  35 U.S.C. 102(a) & (e) as being anticipated by Puzio et al. (US2007/0118916, published May 24, 2007, filed Sep 6, 2006; was also issued as US8952217). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 11 and 13-14 as amended are drawn to a peptide coupled to a pharmaceutically acceptable carrier, wherein the peptide has the amino acid sequence of the recited SEQ ID NOs: including SEQ ID NO: 61; and a composition or a vaccine composition comprising the peptide. Dependent claim 13 is directed to coupling via a covalent bond.

Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2132 and MPEP §2136, Puzio does teach a peptide coupled to a pharmaceutically acceptable carrier as instantly claimed because Puzio teaches a peptide coupled to a pharmaceutically acceptable carrier for increasing immunogenicity and also teaches recombinant production of pharmaceutical composition including vaccines comprising the peptide, wherein the peptide includes a peptide of SEQ ID NO: 69495, 50206 or 48377, which is 100% identical to instant SEQ ID NO:61 (see the sequence alignment; paragraphs [0255];[0515]; [0502]; paragraphs [0253]-[0256]; [0267]; [0515]; [0502]; [0465]-[0467]; [0564]-[0566];[0167]-[0168];[0443]-[0454]; [0502]-[0508];[0547]-[0549]; [0584], examples 5-7, table 1;[0612]-[0689], examples 9-14,claims 23, 28, 30). Puzio also teaches that the peptide coupled to a pharmaceutically acceptable carrier is via a covalent bound as in claim 13 because the peptide coupled to the pharmaceutically acceptable carrier to increase immunogenicity to elicit immune response or antibody generation is via a covalent bond as evidenced by Friede et al. (see paragraphs [0041]-[0042]; US20030170229, as in IDS). Puzio also teaches making the claimed peptide coupled to a pharmaceutically acceptable carrier as pharmaceuticals including a vaccine composition as in claim 14 (see paragraphs [0255]; [0515]). Thus, claims 11 and 13-14 are anticipated by Puzio (US2007/0118916). .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 12-14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puzio et al. (US2007/0118916 or US8952217) in view of Friede et al. (US20030170229, published Sep 11, 2003, as in IDS) and Schenk et al. (US2006/0058233, published Mar 16, 2006, priority Nov 1, 2002, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 12-14 and 18 as amended are directed to KLH as pharmaceutically acceptable carrier, coupling via a covalent bond, via an NHS-poly(ethylene oxide) linker (NHS-PEO linker) including NHS-PEO4-maleimide (claims 12-14) and wherein the vaccine composition further comprising an adjuvant (claim 18). 
On p. 2-3 of the response, Applicant acknowledges that Friede teaches different carriers, conjugates or adjuvants including KLH for immunogens or vaccine compositions and Schenk teaches using a peptide immunogen of alpha-synuclein including different fragments of alpha-synuclein linked to a carrier to form a conjugate to help elicit an immune response but argues that there is no basis to modify Puzio’s peptides/sequences. Applicant further cites Ex Parte Tanksley, In re Gorden, In re Klein, Innovention Toys, LLe. v. MGA Entertainment, Inc. In re Bigio, In re Clay in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 
i. For the reasons set forth above Puzio does teach the claimed peptide coupled to a pharmaceutically acceptable carrier as in claims 11 and 13-14. Puzio teaches coupling a peptide including SEQ ID NO: 69495, 50206 or 48377 (which is 100% identical to instant SEQ ID NO:61) to a pharmaceutically acceptable carrier to increase immunogenicity to elicit immune response or antibody generation and also teaches recombinant production of pharmaceutical composition including vaccines comprising the peptide (paragraphs [0255];[0515]; [0502]). 
ii. While Puzio does not explicitly teach using Keyhole Limpet Hemocyanin (KLH) as a pharmaceutically acceptable carrier as in claim 12 or further comprising adjuvant in the vaccine composition as in claim 18, Friede and Schenk teach these limitations and provide motivation and an expectation of success to use KLH as a pharmaceutically acceptable carrier to elicit immune response or including an adjuvant in the vaccine composition to elicit immune response to increase immune response or antibody generation. The skilled artisan would have expected success in substituting Friede’s and Schenk’s KLH carrier for the carrier that is coupled to Puzio’s peptide because Puzio teaches a pharmaceutically acceptable carrier can be coupled to a peptide/immunogen to increase immunogenicity to elicit immune response or antibody generation, and Friede teaches different carriers, conjugates or adjuvants including KLH for immunogens or vaccine compositions (see paragraphs [0048]-[0051], in particular) and Schenk teaches using a peptide immunogen of alpha-synuclein including different fragments of alpha-synuclein linked to a carrier including different adjuvants including  because Puzio teaches coupling a pharmaceutically acceptable carrier to a peptide to increase immunogenicity to elicit immune response or antibody generation, and Friede and Schenk teaches that KLH is a pharmaceutically acceptable carrier and coupling KLH to a peptide including different fragments of alpha-synuclein to form a conjugate to help elicit an immune response. The skilled artisan would have been motivated to use KLH in Puzio’s peptide coupled to a carrier or the peptide in Puzio’s vaccine composition because Puzio teaches coupling a pharmaceutically acceptable carrier to a peptide can 
In addition, it would have been obvious to a skilled artisan to combine the teachings of Friede and Schenk with teaching of Puzio to use KLH to replace the carrier coupled to the peptide of Puzio, or to include an adjuvant in the Puzio’s vaccine composition because Puzio teaches coupling a pharmaceutically acceptable carrier to a peptide/immunogen to increase immune response or antibody generation and also teach recombinant production of pharmaceutical composition including vaccines comprising the peptide (paragraphs [0255];[0515]; [0502]), while Friede teaches different carriers, conjugates or adjuvants including KLH for immunogens or vaccine compositions, and Schenk teaches using a peptide immunogen of alpha-synuclein linked to a carrier including different adjuvants including KLH to form a conjugate to help elicit an immune response, as acknowledged by Applicant. In this combination, both Puzio’s carrier and Friede and Schenk’s KLH carrier or adjuvants are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Puzio’s peptide coupled to a carrier using Friede and Schenk’s KLH carrier to couple Puzio’s peptide or including adjuvants in the Puzio’s vaccine composition, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would elicit immune response to increase immune response or antibody generation because Friede and Schenk teaches that a peptide immunogen linked to KLH carrier to form a 
The person of ordinary skill would have had a reasonable expectation of success in using KLH in Puzio’s peptide coupled to a carrier or including an adjuvant in the Puzio’s vaccine composition because Puzio’s peptide coupled to a carrier requires a carrier to elicit immune response to increase immune response or antibody generation, and Friede and Schenk teach that KLH is a pharmaceutically acceptable carrier that can be coupled to a peptide to form a conjugate to help elicit an immune response, and an adjuvant can be included in a vaccine composition to help elicit an immune response. The skilled artisan would have been motivated to use KLH in the Puzio’s peptide coupled to a carrier or include an adjuvant in the Puzio’s vaccine composition because both Puzio and the recited secondary references Friede and Schenk teach coupling to a pharmaceutically acceptable carrier to a peptide immunogen to elicit immune response to increase immune response or antibody generation, while Friede and Schenk expressly suggests KLH as a pharmaceutically carrier for accomplishing this coupling to a peptide to form a conjugate to help elicit an immune response and an adjuvant included in a vaccine composition helps elicit an immune response. 
Thus, it is obvious to combine prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ .

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on June 21, 2021.
Claim Rejections - 35 USC § 103
9.	Claims 13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puzio (US2007/0118916; was also issued as US8952217) in view of Friede et al. (US20030170229) and Schenk et al. (US2006/0058233) as applied to claims 12-14 and 18 above, and further in view of Wallen et al. (US2009/0093405, published Apr 9, 2009, priority Jan 19, 2006).
Puzio, Friede and Schenk are set forth above but fail to teach coupling via an NHS-poly(ethylene oxide) (NHS-PEO) linker including NHS-PEO4-maleimide as in claims 16-17.
While Puzio does not teach coupling via an NHS-PEO linker including NHS-PEO4-maleimide as in claims 16-17, Wallen (US2009/0093405) teaches these 
The person of ordinary skill would have had a reasonable expectation of success in coupling the Puzio’s peptide coupled to a pharmaceutically acceptable carrier such as PEG via an NHS-PEO linker including NHS-PEO4-maleimide because Puzio’s peptide coupled to a carrier requires a carrier to elicit immune response to increase immune response or antibody generation, and Wallen teaches that a pharmaceutically acceptable carrier such as PEG can be coupled to a peptide via an NHS-PEO linker including NHS-PEO4-maleimide to form a conjugate to help elicit an immune response. The skilled artisan would have been motivated to couple the Puzio’s peptide to a pharmaceutically acceptable carrier such as PEG via an NHS-PEO linker including NHS-PEO4-maleimide because both Puzio and Wallen teach coupling to a pharmaceutically acceptable carrier to a peptide immunogen to elicit immune response to increase immune response or antibody generation, while Wallen expressly suggests coupling to a pharmaceutically acceptable carrier to a peptide via an NHS-PEO linker including NHS-PEO4-maleimide for accomplishing this coupling to a peptide to form a conjugate to help elicit an immune response and an adjuvant included in a vaccine composition helps elicit an immune response. 
Thus, it is obvious to combine prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain .

10.	Claims 11-14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puzio (US2007/0118916; was also issued as US8952217) in view of Friede et al. (US20030170229), Schenk et al. (US2006/0058233) and Wallen et al. (US2009/0093405) as applied to claims 13 and 16-17 above, and further in view of Kovalic et al. (US7834146; was also published US2004/0172684, cited previously).
Puzio, Friede, Schenk and Wallen are set forth above but fail to teach SEQ ID NO:60 or 107 as recited in claim 11.
Kovalic et al. (US7834146) teaches a peptide of SEQ ID NO: 33180, which is 100% identical to instant SEQ ID NO:60 or 107 as recited in instant claim 11 (see the sequence alignment; col. 1, lines 63-65; col. 4, lines 19-28; lines 45-51; col. 5, line 45 to col. 6, line 10; col. 14, lines 12-57; col. 16, lines 10-45). 
The skilled artisan would have expected success in substituting Kovalic’s peptide of instant SEQ ID NO:60 or 107 for the Puzio’s peptide because Puzio teaches a 
The person of ordinary skill would have had a reasonable expectation of success in using a peptide of instant SEQ ID NO:60 or 107 disclosed by Kovalic in Puzio’s peptide coupled to a carrier to increase immunogenicity to elicit immune response or antibody generation because Puzio teaches that a peptide coupled to a pharmaceutically acceptable carrier can increase immunogenicity to elicit immune response or antibody generation, and Kovalic teaches a peptide of instant SEQ ID NO:60 or 107. The skilled artisan would have been motivated to generate a peptide of instant SEQ ID NO:60 or 107 coupled to a pharmaceutically acceptable carrier because Puzio teaches a peptide coupled to a pharmaceutically acceptable carrier can increase 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Kovalic with teachings of Puzio, Friede, Schenk and Wallen to couple the claimed peptide of SEQ ID NO:60 or 107 to a pharmaceutically acceptable carrier as recited in claim 11 with an expectation of success because Kovalic teaches a peptide of SEQ ID NO: 33180, which is 100% identical to instant SEQ ID NO:60 or 107, and Puzio, Friede, Schenk and Wallen teach that coupling a pharmaceutically acceptable carrier including KLH, or PEG via an NHS-PEO linker including NHS-PEO4-maleimide to a peptide immunogen can increase immune response or antibody generation. In this combination, both Kovalic’s peptide and Puzio’s peptide coupled to a carrier are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Puzio’s peptide coupled to a carrier using Kovalic’s peptide, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would elicit immune response to increase immune response or antibody generation because Kovalic teaches a peptide of instant SEQ ID NO:60 or 107, and Puzio, Friede, Schenk and Wallen teach that coupling a pharmaceutically acceptable carrier including KLH, or PEG via an NHS-PEO linker including NHS-PEO4-maleimide to a peptide immunogen can increase immune response or antibody generation.
 both Puzio and Kovalic teach peptides shared a similar structure and differing with one amino acid on their shared core structure, and a peptide coupled to a pharmaceutically acceptable carrier can be used for immunogens or vaccine to elicit immune response to increase immune response or antibody generation, and ordinarily skilled artisans would have predicted that the peptide of SEQ ID NO:60 or 107 taught by Kovalic when coupled to a pharmaceutically acceptable carrier would increase immunogenicity to elicit immune response and antibody generation as the Puzio’s peptide and can be used for as pharmaceuticals or vaccines. 
Thus, it is obvious to combine prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll .

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 15/772572 in view of Friede et al. (US20030170229), Schenk et al. (US2006/0058233) and Wallen et al. (US2009/0093405).
Claims 11-18 encompass a peptide coupled to a pharmaceutically acceptable carrier including KLH, via a covalent bond or via an NHS-poly(ethylene oxide) (NHS-PEO) linker including NHS-PEO4-maleimide.
Claims 1-3 and 9 of copending Application No. 15/772572 encompass using an alpha-synuclein antigen including a mimotope to induce immune response, wherein the -synuclein antigen including mimotopes in the method for inducing immune response disclosed in Application No. 15/772572. 
While the claims of Application No. 15/772572 do not recite that the peptide is coupled to a pharmaceutically acceptable carrier as in claim 11, the -synuclein antigen including the claimed mimotopes used in the method of Application No. 15/772572 is also administered together with an adjuvant or coupled to a pharmaceutically acceptable carrier. While the claims of Application No. 15/772572 do not recite that the pharmaceutically acceptable carrier is KLH as in claim 12, wherein the peptide is coupled to the pharmaceutically acceptable carrier via a covalent bond as in claim 13 or an NHS-poly(ethylene oxide) (NHS-PEO) linker including NHS-PEO4-maleimide as in claims 16-17, is within a vaccine composition as in claim 14 or the vaccine composition further comprising an adjuvant as in claim 18., Friede, Schenk and Wallen teach these limitations and provide motivation and an expectation of success to couple the -synuclein antigen including the claimed mimotopes/peptides of Application No. 15/772572 to a pharmaceutically acceptable carrier including KLH or via an NHS-PEO 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Friede, Schenk and Wallen with teaching of the claims of Application No. 15/772572 to couple the -synuclein antigen including the claimed mimotopes in the method of Application No. 15/772572  to a pharmaceutically acceptable carrier including KLH or PGE via an NHS-PEO linker including NHS-PEO4-maleimide as in claims 16-17 with an expectation of success because Friede, Schenk and Wallen teach that coupling a pharmaceutically acceptable carrier including KLH or PEG via an NHS-PEO linker including NHS-PEO4-maleimide to a peptide immunogen can increase immune response or antibody generation and can be used for immunogens and a vaccine composition. In this combination, both the claims of 15/772572 and the cited references are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying the -synuclein antigen including the claimed mimotopes in the method of Application No. 15/772572 using Friede, Schenk and Wallen’s pharmaceutically acceptable carrier including KLH or PEG to couple the Puzio’s peptide, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would elicit immune response to 
The person of ordinary skill would have had a reasonable expectation of success in coupling the -synuclein antigen including the claimed mimotopes in the method of Application No. 15/772572 to a pharmaceutically acceptable carrier because the -synuclein antigen including the claimed mimotopes in the method of Application No. 15/772572 requires a carrier to elicit immune response to increase immune response or antibody generation, and Friede, Schenk and Wallen teach coupling a pharmaceutically acceptable carrier including KLH or PEG via an NHS-PEO linker including NHS-PEO4-maleimide to a peptide to form a conjugate to elicit an immune response. The skilled artisan would have been motivated to couple the -synuclein antigen including the claimed mimotopes in the method of Application No. 15/772572 to a pharmaceutically acceptable carrier including KLH or PEG via an NHS-PEO linker including NHS-PEO4-maleimide because both the -synuclein antigen including the claimed mimotopes in the method of Application No. 15/772572 and the cited references teach coupling to a pharmaceutically acceptable carrier to a peptide immunogen to elicit immune response to increase immune response or antibody generation, while Friede, Schenk and Wallen expressly suggests coupling to a pharmaceutically acceptable carrier including KLH or PEG via an NHS-PEO linker including NHS-PEO4-maleimide to a peptide for accomplishing this coupling to a peptide to form a conjugate to help elicit an immune 
Thus, it is obvious to combine prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion


12.	NO CLAIM IS ALLOWED.


Sequence alignment:

Sequence		SEQ ID NO:

    DXXVXPD(N)	3D5(aa 115-121, Yu et al.)
DMPVDPDN	1 (LB509, aa115-122, Jake et al., P4485)
 C  DMPVDPDN	53 (native aSyn epitope, p4448)
 C  DMPVLPD	3 (P4457)
 C  DMPVLPDN	8 (P4463) 
(C) DMPVLPDN 	65
(C) DMPVLPD	60
 C  DMPVLPDG	26 (P4497) 
(C) DMPVLPDG	82
    DMPVLPD(C)	107
(C) DMPVSPDR	87
 C  DMPVSPDR	31 (P4555) 
(C) DMPVTPDT	94
 C  DMPVTPDT	38 (P4562) 
(C) DMPVWPDG	100
 C  DMPVWPDG	44 (p4569) 
(C) DMPVDADN	105
 C  DMPVDADN	49 (P4636)

(C) DQPVLPD	59, 110, 2 (P4456)
(C) DQPVLPDN	64, 115, 7 (p4462) 
(C) DQPVLPDG	81, 25 (p4496) 
    DQPVLPD(C) 	106, 50
(C) DSPVLPDG	83
 C  DSPVLPDG	27 (P4498) 
(C) DSPVLPD 	61
 C  DSPVLPD	4 (P4458)
(C) DSPVLPDN 	66
 C  DSPVLPDN	9 (P4464)
(C) DHPVHPDS	86
 C  DHPVHPDS	30 (P4554)
(C)YDRPVQPDR	103 
 C YDRPVQPDR	46 (P4571),47 (P4572)
(C)HDRPVTPD	70
 C HDRPVTPD	13 (P4484)
(C)HDRPVTPDN	75
 C HDRPVTPDN	19 (P4490) 
(C) DRPVTPD	71
(C) DRPVTPDN	76
 C  DRPVTPDN	20 (P4491) 
(C) DRPVYPDI	90
 C  DRPVYPDI	34 (P4558) 
(C) DRPVWPDR	102
(C) DVPVLPD	72
 C  DVPVLPD	16 (P4487)
(C) DVPVLPDN	78
 C  DVPVLPDN	22 (P4493) 
(C) DTPVYPD	73
 C  DTPVYPD	17 (P4488)
(C) DTPVIPD	74
 C  DTPVIPD	18 (P4489)
(C) DTPVYPDN	79

(C) DTPVLPDS	93
 C  DTPVLPDS	37 (P4561) 
(C) DHPVTPDR	91
 C  DHPVTPDR	35 (P4559)
(C) DAPVTPDT	95
 C  DAPVTPDT	39 (P4563) 
(C) DAPVRPDS	99
 C  DAPVRPDS	43 (P4568)
(C) DLPVTPDR	97
 C  DLPVTPDR	41 (P4566) 
(C) DSPVVPDN	96
 C  DSPVVPDN	40 (P4564) 
(C) DSPVHPDT	98
 C  DSPVHPDT	42 (P4567) 


13.	The sequence search results disclose as follows:
SEQ ID NO:60
US-10-767-701-33180
; Sequence 33180, Application US/10767701
; Patent No. 7834146
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof For Plant Improvement
;  FILE REFERENCE: 38-21(53535)B
;  CURRENT APPLICATION NUMBER: US/10/767,701
;  CURRENT FILING DATE:  2004-01-29
;  NUMBER OF SEQ ID NOS: 63128
; SEQ ID NO 33180
;   LENGTH: 157
;   TYPE: PRT
;   ORGANISM: Sorghum bicolor
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: SORBI-28MAY03-C27103_1.pep
US-10-767-701-33180

  Query Match             100.0%;  Score 39;  DB 5;  Length 157;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DMPVLPD 8
              |||||||
Db        151 DMPVLPD 157

AFR43332
ID   AFR43332 standard; protein; 157 AA.
XX
AC   AFR43332;
XX
DT   04-OCT-2007  (first entry)
XX
DE   Recombinant plant polypeptide sequence, SEQ ID NO:33180.
XX
KW   recombinant DNA; transgenic plant; cold tolerance; drought tolerance;
KW   plant disease; growth; heat tolerance; herbicide resistance;
KW   homologous recombination; lignin; crop plant pathogen; plant pest;
KW   photosynthesis; seed oil; crop improvement; stress.
XX
OS   Sorghum bicolor.
XX
CC PN   US2004172684-A1.
XX
CC PD   02-SEP-2004.
XX
CC PF   29-JAN-2004; 2004US-00767701.
XX
PR   10-OCT-2000; 2000US-00684016.
PR   08-MAY-2001; 2001US-00850147.

CC PA   (KOVA/) KOVALIC D K.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (CAOY/) CAO Y.
XX
CC PI   Kovalic DK,  Zhou Y,  Cao Y;
XX
DR   WPI; 2004-634594/61.
DR   N-PSDB; AFR11768.
XX
CC PT   New isolated recombinant polynucleotides and polypeptides from Sorghum, 
CC PT   useful for producing transgenic plants having improved properties, e.g. 
CC PT   improved plant cold tolerance, plant drought tolerance, or increased 
CC PT   resistance to plant disease.
XX
CC PS   Claim 2; SEQ ID NO 33180; 14pp; English.
XX
CC   The invention relates to recombinant plant polynucleotide sequences (SEQ 
CC   ID NOs 1-31564), and the polypeptides (SEQ ID NOs 31565-63128 
CC   respectively) encoded by them. Also described is a method of producing a 
CC   plant having an improved property by transforming a plant with a 
CC   recombinant construct comprising a promoter region functional in a plant 
CC   cell operably joined to a polynucleotide comprising a coding sequence for
CC   a polypeptide associated with the property, and growing the transformed 
CC   plant, where the polypeptide is selected from: a polypeptide useful for 
CC   improving plant cold tolerance, a polypeptide useful for manipulating 
CC   growth rate in plant cells by modification of the cell cycle pathway, a 
CC   polypeptide useful for improving plant drought tolerance, a polypeptide 
CC   useful for providing increased resistance to plant disease, a polypeptide
CC   useful for galactomannan production, a polypeptide useful for production 
CC   of plant growth regulators, a polypeptide useful for improving plant heat
CC   tolerance, a polypeptide useful for improving plant tolerance to 
CC   herbicides, a polypeptide useful for increasing the rate of homologous 
CC   recombination in plants, a polypeptide useful for lignin production, a 
CC   polypeptide useful for improving plant tolerance to extreme osmotic 
CC   conditions, a polypeptide useful for improving plant tolerance to 
CC   pathogens or pests, a polypeptide useful for yield improvement by 
CC   modification of photosynthesis, a polypeptide useful for modifying seed 
CC   oil yield and/or content, a polypeptide useful for modifying seed protein
CC   yield and/or content, a polypeptide encoding a plant transcription 
CC   factor, a polypeptide useful for yield improvement by modification of 
CC   carbohydrate use and/or uptake, a polypeptide useful for yield 
CC   improvement by modification of nitrogen use and/or uptake, a polypeptide 
CC   useful for yield improvement by modification of phosphorus use and/or 
CC   uptake, and a polypeptide useful for yield improvement by providing 
CC   improved plant growth and development under at least one stress 
CC   condition. The polynucleotides and polypeptides of the invention are 
CC   useful for producing transgenic plants having improved properties. The 
CC   polypeptide is useful for improving plant cold tolerance, manipulating 
CC   growth rate in plant cells by modification of the cell cycle pathway, 
CC   improving plant drought tolerance, providing increased resistance to 
CC   plant disease, for galactomannan production, for production of plant 
CC   growth regulators, improving plant heat tolerance, improving plant 
CC   tolerance to herbicides, increasing the rate of homologous recombination 
CC   in plants, for lignin production, improving plant tolerance to extreme 
CC   osmotic conditions, improving plant tolerance to pathogens or pests, 
CC   improvement by modification of photosynthesis, modifying seed oil yield 
CC   and/or content, modifying seed protein yield and/or content, encoding a 
CC   plant transcription factor, for yield improvement by modification of 
CC   carbohydrate use and/or uptake, for yield improvement by modification of 
CC   nitrogen use and/or uptake, for yield improvement by modification of 
CC   phosphorus use and/or uptake, or for yield improvement by providing 
CC   improved plant growth and development under at least one stress 
CC   condition. This sequence represents a recombinant plant polypeptide 
CC   sequence of the invention. Note: The sequence data for this patent did 
CC   not form part of the printed specification but was obtained in electronic
CC   format from USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 157 AA;

  Query Match             100.0%;  Score 39;  DB 5;  Length 157;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DMPVLPD 8
              |||||||
Db        151 DMPVLPD 157


SEQ ID NO:107
US-10-767-701-33180
; Sequence 33180, Application US/10767701
; Patent No. 7834146
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei

;  TITLE OF INVENTION:  Plants and Uses Thereof For Plant Improvement
;  FILE REFERENCE: 38-21(53535)B
;  CURRENT APPLICATION NUMBER: US/10/767,701
;  CURRENT FILING DATE:  2004-01-29
;  NUMBER OF SEQ ID NOS: 63128
; SEQ ID NO 33180
;   LENGTH: 157
;   TYPE: PRT
;   ORGANISM: Sorghum bicolor
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: SORBI-28MAY03-C27103_1.pep
US-10-767-701-33180

  Query Match             100.0%;  Score 7;  DB 5;  Length 157;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DMPVLPD 7
              |||||||
Db        151 DMPVLPD 157

SEQ ID NO:59
US-10-767-701-48074
; Sequence 48074, Application US/10767701
; Patent No. 7834146
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof For Plant Improvement
;  FILE REFERENCE: 38-21(53535)B
;  CURRENT APPLICATION NUMBER: US/10/767,701
;  CURRENT FILING DATE:  2004-01-29
;  NUMBER OF SEQ ID NOS: 63128
; SEQ ID NO 48074
;   LENGTH: 123
;   TYPE: PRT
;   ORGANISM: Sorghum bicolor
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: LIB3481-011-Q6-K1-E6.pep
US-10-767-701-48074

  Query Match             85.7%;  Score 6;  DB 5;  Length 123;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          3 QPVLPD 8
              ||||||
Db         13 QPVLPD 18

SEQ ID NO:61
AXE51262
ID   AXE51262 standard; protein; 172 AA.
XX
AC   AXE51262;
XX
DT   14-OCT-2010  (first entry)
XX
DE   Salicylic acid production-related protein, SEQ:69495.
XX
KW   Metabolic engineering; amino acid production; organic acid production;
KW   fatty acid synthesis; sugar; transgenic plant; chloroplast;
KW   genetically engineered microorganism; agriculture; cosmetics; food;
KW   feedstuff; BOND_PC; Chorismate--pyruvate lyase; GO6744; GO8813; GO16829;
KW   GO42866.
XX
OS   Photorhabdus luminescens subsp. laumondii TTO1.
XX
CC PN   US2007118916-A1.
XX
CC PD   24-MAY-2007.
XX
CC PF   06-SEP-2006; 2006US-00516230.
XX
PR   14-OCT-2005; 2005EP-00109592.
PR   07-NOV-2005; 2005EP-00110433.
PR   08-NOV-2005; 2005EP-00110441.
PR   17-NOV-2005; 2005EP-00111170.
PR   01-DEC-2005; 2005EP-00111910.
PR   12-DEC-2005; 2005EP-00112039.
PR   15-DEC-2005; 2005EP-00112431.
PR   22-DEC-2005; 2005EP-00113027.
PR   07-FEB-2006; 2006EP-00101589.
PR   14-FEB-2006; 2006EP-00110211.

PR   17-FEB-2006; 2006EP-00110968.
PR   21-FEB-2006; 2006EP-00110215.
PR   22-FEB-2006; 2006EP-00110289.
PR   23-FEB-2006; 2006EP-00110325.
PR   23-FEB-2006; 2006EP-00110327.
PR   24-FEB-2006; 2006EP-00110367.
PR   24-FEB-2006; 2006EP-00110378.
PR   24-FEB-2006; 2006EP-00110383.
PR   24-FEB-2006; 2006EP-00110418.
PR   24-FEB-2006; 2006EP-00110423.
PR   24-FEB-2006; 2006EP-00110425.
PR   24-FEB-2006; 2006EP-00110426.
PR   24-FEB-2006; 2006EP-00110959.
PR   28-FEB-2006; 2006EP-00110579.
XX
CC PA   (META-) METANOMICS GMBH.
XX
CC PI   Puzio P,  Wendel B,  Herold MM,  Looser R,  Blau A,  Plesch G;
CC PI   Kamlage B,  Schauwecker F;
XX
DR   WPI; 2006-635694/66.
DR   N-PSDB; AXE51261.
DR   PC:NCBI; gi36787643.
DR   PC:SWISSPROT; Q7MZB5.
XX
CC PT   Producing a fine chemical for use in feed or food, comprises increasing 
CC PT   or generating activity of a protein encoded by a nucleic acid in an 
CC PT   organism, and growing the organism to permit production of the fine 
CC PT   chemical in the organism.
XX
CC PS   Claim 23; SEQ ID NO 69495; 0pp; English.
XX
CC   The invention relates to a process for producing a fine chemical (such as
CC   an amino acid) which comprises increasing or generating the activity of a
CC   protein encoded by a nucleic acid sequence in a non-human organism such 
CC   as a plant or microorganism, and growing the organism under conditions 
CC   which permit the production of the fine chemical in the organism. In 
CC   particular, the method involves increasing or generating the activity of 
CC   the encoded protein in an organelle, preferably a plastid, of the 
CC   organism, or alternatively increasing or generating the activity of the 
CC   encoded protein in one or more parts of the organism, where the protein 
CC   is joined to a transit peptide or chloroplast localization sequence. The 
CC   invention also relates to a nucleic acid which confers an increase in the
CC   amount of a desired fine chemical in an organism or part thereof; 
CC   expression constructs, vectors and host cells comprising a nucleic acid 
CC   as mentioned above; a plant, plant tissue, propagation material or 
CC   harvested material comprising the above-mentioned host cell; a 
CC   polypeptide encoded by the nucleic acid as described above; a process for
CC   producing the polypeptide in a host cell; an antibody which specifically 
CC   binds to the above-mentioned polypeptide; a process for the 
CC   identification of a compound conferring increased fine chemical 
CC   production in a plant or microorganism; a method for the production of an
CC   agricultural composition comprising the compound identified; an 
CC   agricultural composition comprising a nucleic acid, polypeptide, nucleic 
CC   acid construct, vector, antibody or compound as described above; and a 
CC   cosmetic, pharmaceutical, food, or feed composition comprising a nucleic 
CC   acid, polypeptide, nucleic acid construct, vector, antibody, host cell, 
CC   plant, plant tissue or harvested material. The invention additionally 
CC   encompasses use of a nucleic acid, polypeptide, nucleic acid construct, 
CC   vector, host cell, plant or plant tissue for the production of a plant 
CC   resistant to a herbicide which inhibits production of a desired fine 
CC   chemical, and to use of the above-mentioned nucleic acids for the 
CC   identification of further nucleic acids whose expression confers an 
CC   increase in the amount of fine chemical. The methods, nucleic acids, 
CC   polypeptides and compositions are useful for producing fine chemicals 
CC   such as an amino acid, a sugar, a fatty acid or other organic acid in an 
CC   organism such as a microorganism or especially a plant, plant cell or 
CC   plant tissue. The present sequence represents a specifically claimed 
CC   protein whose activity can be used in the production of fine chemicals 
CC   according to the process of the invention. Note: This patent is an 
CC   equivalent for the basic patent WO2006092449A2 which was published 
CC   without a sequence listing.
CC   
CC   Revised record issued on 09-JAN-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 172 AA;

  Query Match             100.0%;  Score 38;  DB 8;  Length 172;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DSPVLPD 8
              |||||||
Db         22 DSPVLPD 28

AXE30155

XX
AC   AXE30155;
XX
DT   14-OCT-2010  (first entry)
XX
DE   Coenzyme Q9 production-related protein, SEQ:48377.
XX
KW   Metabolic engineering; amino acid production; organic acid production;
KW   fatty acid synthesis; sugar; transgenic plant; chloroplast;
KW   genetically engineered microorganism; agriculture; cosmetics; food;
KW   feedstuff; BOND_PC; Chorismate--pyruvate lyase; GO6744; GO8813; GO16829;
KW   GO42866.
XX
OS   Photorhabdus luminescens subsp. laumondii TTO1.
XX
CC PN   US2007118916-A1.
XX
CC PD   24-MAY-2007.
XX
CC PF   06-SEP-2006; 2006US-00516230.
XX
PR   14-OCT-2005; 2005EP-00109592.
PR   07-NOV-2005; 2005EP-00110433.
PR   08-NOV-2005; 2005EP-00110441.
PR   17-NOV-2005; 2005EP-00111170.
PR   01-DEC-2005; 2005EP-00111910.
PR   12-DEC-2005; 2005EP-00112039.
PR   15-DEC-2005; 2005EP-00112431.
PR   22-DEC-2005; 2005EP-00113027.
PR   07-FEB-2006; 2006EP-00101589.
PR   14-FEB-2006; 2006EP-00110211.
PR   16-FEB-2006; 2006EP-00110005.
PR   17-FEB-2006; 2006EP-00110968.
PR   21-FEB-2006; 2006EP-00110215.
PR   22-FEB-2006; 2006EP-00110289.
PR   23-FEB-2006; 2006EP-00110325.
PR   23-FEB-2006; 2006EP-00110327.
PR   24-FEB-2006; 2006EP-00110367.
PR   24-FEB-2006; 2006EP-00110378.
PR   24-FEB-2006; 2006EP-00110383.
PR   24-FEB-2006; 2006EP-00110418.
PR   24-FEB-2006; 2006EP-00110423.
PR   24-FEB-2006; 2006EP-00110425.
PR   24-FEB-2006; 2006EP-00110426.
PR   24-FEB-2006; 2006EP-00110959.
PR   28-FEB-2006; 2006EP-00110579.
XX
CC PA   (META-) METANOMICS GMBH.
XX
CC PI   Puzio P,  Wendel B,  Herold MM,  Looser R,  Blau A,  Plesch G;
CC PI   Kamlage B,  Schauwecker F;
XX
DR   WPI; 2006-635694/66.
DR   N-PSDB; AXE30154.
DR   PC:NCBI; gi36787643.
DR   PC:SWISSPROT; Q7MZB5.
XX
CC PT   Producing a fine chemical for use in feed or food, comprises increasing 
CC PT   or generating activity of a protein encoded by a nucleic acid in an 
CC PT   organism, and growing the organism to permit production of the fine 
CC PT   chemical in the organism.
XX
CC PS   Claim 23; SEQ ID NO 48377; 0pp; English.
XX
CC   The invention relates to a process for producing a fine chemical (such as
CC   an amino acid) which comprises increasing or generating the activity of a
CC   protein encoded by a nucleic acid sequence in a non-human organism such 
CC   as a plant or microorganism, and growing the organism under conditions 
CC   which permit the production of the fine chemical in the organism. In 
CC   particular, the method involves increasing or generating the activity of 
CC   the encoded protein in an organelle, preferably a plastid, of the 
CC   organism, or alternatively increasing or generating the activity of the 
CC   encoded protein in one or more parts of the organism, where the protein 
CC   is joined to a transit peptide or chloroplast localization sequence. The 
CC   invention also relates to a nucleic acid which confers an increase in the
CC   amount of a desired fine chemical in an organism or part thereof; 
CC   expression constructs, vectors and host cells comprising a nucleic acid 
CC   as mentioned above; a plant, plant tissue, propagation material or 
CC   harvested material comprising the above-mentioned host cell; a 
CC   polypeptide encoded by the nucleic acid as described above; a process for
CC   producing the polypeptide in a host cell; an antibody which specifically 
CC   binds to the above-mentioned polypeptide; a process for the 
CC   identification of a compound conferring increased fine chemical 
CC   production in a plant or microorganism; a method for the production of an
CC   agricultural composition comprising the compound identified; an 
CC   agricultural composition comprising a nucleic acid, polypeptide, nucleic 
CC   acid construct, vector, antibody or compound as described above; and a 

CC   acid, polypeptide, nucleic acid construct, vector, antibody, host cell, 
CC   plant, plant tissue or harvested material. The invention additionally 
CC   encompasses use of a nucleic acid, polypeptide, nucleic acid construct, 
CC   vector, host cell, plant or plant tissue for the production of a plant 
CC   resistant to a herbicide which inhibits production of a desired fine 
CC   chemical, and to use of the above-mentioned nucleic acids for the 
CC   identification of further nucleic acids whose expression confers an 
CC   increase in the amount of fine chemical. The methods, nucleic acids, 
CC   polypeptides and compositions are useful for producing fine chemicals 
CC   such as an amino acid, a sugar, a fatty acid or other organic acid in an 
CC   organism such as a microorganism or especially a plant, plant cell or 
CC   plant tissue. The present sequence represents a specifically claimed 
CC   protein whose activity can be used in the production of fine chemicals 
CC   according to the process of the invention. Note: This patent is an 
CC   equivalent for the basic patent WO2006092449A2 which was published 
CC   without a sequence listing.
CC   
CC   Revised record issued on 09-JAN-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 172 AA;

  Query Match             100.0%;  Score 38;  DB 8;  Length 172;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DSPVLPD 8
              |||||||
Db         22 DSPVLPD 28

AXE31984
ID   AXE31984 standard; protein; 172 AA.
XX
AC   AXE31984;
XX
DT   14-OCT-2010  (first entry)
XX
DE   Threonine production-related protein, SEQ:50206.
XX
KW   Metabolic engineering; amino acid production; organic acid production;
KW   fatty acid synthesis; sugar; transgenic plant; chloroplast;
KW   genetically engineered microorganism; agriculture; cosmetics; food;
KW   feedstuff; BOND_PC; Chorismate--pyruvate lyase; GO6744; GO8813; GO16829;
KW   GO42866.
XX
OS   Photorhabdus luminescens subsp. laumondii TTO1.
XX
CC PN   US2007118916-A1.
XX
CC PD   24-MAY-2007.
XX
CC PF   06-SEP-2006; 2006US-00516230.
XX
PR   14-OCT-2005; 2005EP-00109592.
PR   07-NOV-2005; 2005EP-00110433.
PR   08-NOV-2005; 2005EP-00110441.
PR   17-NOV-2005; 2005EP-00111170.
PR   01-DEC-2005; 2005EP-00111910.
PR   12-DEC-2005; 2005EP-00112039.
PR   15-DEC-2005; 2005EP-00112431.
PR   22-DEC-2005; 2005EP-00113027.
PR   07-FEB-2006; 2006EP-00101589.
PR   14-FEB-2006; 2006EP-00110211.
PR   16-FEB-2006; 2006EP-00110005.
PR   17-FEB-2006; 2006EP-00110968.
PR   21-FEB-2006; 2006EP-00110215.
PR   22-FEB-2006; 2006EP-00110289.
PR   23-FEB-2006; 2006EP-00110325.
PR   23-FEB-2006; 2006EP-00110327.
PR   24-FEB-2006; 2006EP-00110367.
PR   24-FEB-2006; 2006EP-00110378.
PR   24-FEB-2006; 2006EP-00110383.
PR   24-FEB-2006; 2006EP-00110418.
PR   24-FEB-2006; 2006EP-00110423.
PR   24-FEB-2006; 2006EP-00110425.
PR   24-FEB-2006; 2006EP-00110426.
PR   24-FEB-2006; 2006EP-00110959.
PR   28-FEB-2006; 2006EP-00110579.
XX
CC PA   (META-) METANOMICS GMBH.
XX
CC PI   Puzio P,  Wendel B,  Herold MM,  Looser R,  Blau A,  Plesch G;
CC PI   Kamlage B,  Schauwecker F;
XX
DR   WPI; 2006-635694/66.
DR   N-PSDB; AXE31983.
DR   PC:NCBI; gi36787643.

XX
CC PT   Producing a fine chemical for use in feed or food, comprises increasing 
CC PT   or generating activity of a protein encoded by a nucleic acid in an 
CC PT   organism, and growing the organism to permit production of the fine 
CC PT   chemical in the organism.
XX
CC PS   Claim 23; SEQ ID NO 50206; 0pp; English.
XX
CC   The invention relates to a process for producing a fine chemical (such as
CC   an amino acid) which comprises increasing or generating the activity of a
CC   protein encoded by a nucleic acid sequence in a non-human organism such 
CC   as a plant or microorganism, and growing the organism under conditions 
CC   which permit the production of the fine chemical in the organism. In 
CC   particular, the method involves increasing or generating the activity of 
CC   the encoded protein in an organelle, preferably a plastid, of the 
CC   organism, or alternatively increasing or generating the activity of the 
CC   encoded protein in one or more parts of the organism, where the protein 
CC   is joined to a transit peptide or chloroplast localization sequence. The 
CC   invention also relates to a nucleic acid which confers an increase in the
CC   amount of a desired fine chemical in an organism or part thereof; 
CC   expression constructs, vectors and host cells comprising a nucleic acid 
CC   as mentioned above; a plant, plant tissue, propagation material or 
CC   harvested material comprising the above-mentioned host cell; a 
CC   polypeptide encoded by the nucleic acid as described above; a process for
CC   producing the polypeptide in a host cell; an antibody which specifically 
CC   binds to the above-mentioned polypeptide; a process for the 
CC   identification of a compound conferring increased fine chemical 
CC   production in a plant or microorganism; a method for the production of an
CC   agricultural composition comprising the compound identified; an 
CC   agricultural composition comprising a nucleic acid, polypeptide, nucleic 
CC   acid construct, vector, antibody or compound as described above; and a 
CC   cosmetic, pharmaceutical, food, or feed composition comprising a nucleic 
CC   acid, polypeptide, nucleic acid construct, vector, antibody, host cell, 
CC   plant, plant tissue or harvested material. The invention additionally 
CC   encompasses use of a nucleic acid, polypeptide, nucleic acid construct, 
CC   vector, host cell, plant or plant tissue for the production of a plant 
CC   resistant to a herbicide which inhibits production of a desired fine 
CC   chemical, and to use of the above-mentioned nucleic acids for the 
CC   identification of further nucleic acids whose expression confers an 
CC   increase in the amount of fine chemical. The methods, nucleic acids, 
CC   polypeptides and compositions are useful for producing fine chemicals 
CC   such as an amino acid, a sugar, a fatty acid or other organic acid in an 
CC   organism such as a microorganism or especially a plant, plant cell or 
CC   plant tissue. The present sequence represents a specifically claimed 
CC   protein whose activity can be used in the production of fine chemicals 
CC   according to the process of the invention. Note: This patent is an 
CC   equivalent for the basic patent WO2006092449A2 which was published 
CC   without a sequence listing.
CC   
CC   Revised record issued on 09-JAN-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 172 AA;

  Query Match             100.0%;  Score 38;  DB 8;  Length 172;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DSPVLPD 8
              |||||||
Db         22 DSPVLPD 28

US-11-516-230-48377
; Sequence 48377, Application US/11516230
; Patent No. 8952217
; GENERAL INFORMATION:
;  APPLICANT: Plesch, Gunnar
;  APPLICANT:  Puzio, Piotr
;  APPLICANT:  Blau, Astrid
;  APPLICANT:  Herold, Manfred
;  APPLICANT:  Wendel, Birgit
;  APPLICANT:  Kamlage, Beate
;  APPLICANT:  Schauwecker, Florian
;  APPLICANT:  Looser, Ralf
;  TITLE OF INVENTION: Process for the production of fine chemicals
;  FILE REFERENCE: 13195-00014-US
;  CURRENT APPLICATION NUMBER: US/11/516,230
;  CURRENT FILING DATE:  2006-09-06
;  PRIOR APPLICATION NUMBER: EP 06110426.1
;  PRIOR FILING DATE: 2006-02-24
;  PRIOR APPLICATION NUMBER: EP 06110579.7
;  PRIOR FILING DATE: 2006-02-28
;  PRIOR APPLICATION NUMBER: EP 06110425.3
;  PRIOR FILING DATE: 2006-02-24
;  PRIOR APPLICATION NUMBER: EP 06110423.8
;  PRIOR FILING DATE: 2006-02-24
;  PRIOR APPLICATION NUMBER: EP 06110418.8

;  PRIOR APPLICATION NUMBER: EP 06110383.4
;  PRIOR FILING DATE: 2006-02-24
;  PRIOR APPLICATION NUMBER: EP 06110378.4
;  PRIOR FILING DATE: 2006-02-24
;  PRIOR APPLICATION NUMBER: EP 06110367.7
;  PRIOR FILING DATE: 2006-02-24
;  PRIOR APPLICATION NUMBER: EP 06110327.1
;  PRIOR FILING DATE: 2006-02-23
;  PRIOR APPLICATION NUMBER: EP 06110325.5
;  PRIOR FILING DATE: 2006-02-23
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 73449
;  SOFTWARE: Biomax PatentTool according to PatentIN 3.1 format
; SEQ ID NO 48377
;   LENGTH: 172
;   TYPE: PRT
;   ORGANISM: Photorhabdus luminescens subsp. laumondii TTO1
US-11-516-230-48377

  Query Match             100.0%;  Score 38;  DB 7;  Length 172;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 DSPVLPD 8
              |||||||
Db         22 DSPVLPD 28



14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 7, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649